Citation Nr: 1200027	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-04 591	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C. 

3.  Entitlement to service connection for esophageal varices, to include as secondary to hepatitis C.  

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION


The Veteran had active service from November 1977 to December 1980.  He also had additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO rating decision that denied service connection for hepatitis C, a right ankle disability, and for a psychiatric disorder.  By this decision the RO also denied service connection for cirrhosis of the liver and for esophageal varices, both to include as secondary to hepatitis C.  

A December 2009 RO decision granted service connection and a 10 percent rating for a right ankle disability (right ankle strain), effective June 11, 2007.  Therefore, the issue of entitlement to service connection for a right ankle disability is no longer before the Board.  

A December 2009 rating action the RO denied service connection for a psychiatric disorder, to include as secondary to hepatitis C.  

In August 2011, the Board requested a Veterans Health Administration (VHA) opinion and the VHA was obtained in September 2011.  In September 2011, the Veteran and his representative were provided with a copy of the VHA opinion.  In September 2011 and in October 2011, the Veteran's representative and the Veteran, respectively, submitted additional argument as to his claims.  As such, the Board will proceed with the consideration of his case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hepatitis C began in service.  

2.  The Veteran's cirrhosis of the liver is due to his hepatitis C  

3.  The Veteran's esophageal varices are due to his hepatitis C.  


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  

2.  Cirrhosis of the liver is proximately due to or the result of service-connected hepatitis C.  38 C.F.R. § 3.310 (2010).  

3.  Esophageal varices are proximately due to or the result of service-connected hepatitis C.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for hepatitis C, cirrhosis of the liver, and for esophageal varices.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as cirrhosis of the liver, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In addition, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), interpreting 38 U.S.C.A. § 1110 in light of its legislative history, held that VA compensation benefits are available for alcohol or drug-related disability, that arises secondarily from a service-connected disorder.  Id. at 1370.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

I.  Hepatitis C

The Veteran contends that he has hepatitis C that is related to service.  He specifically reports that he was treated for hepatitis in service.  Further, he indicates that he received immunizations from jet guns during service and that he also shared razor blades with fellow soldiers, which may have caused his hepatitis C.  In addition, he reports that he was involved in an altercation with a fellow soldier and that there was quite a lot of blood, which may also have caused him to incur hepatitis C.  He denies that he has never used intravenous drugs.  

As noted above, the Veteran had active service from November 1977 to December 1980.  He also had additional service in the Army Reserve.  His DD Form 214 indicates that his occupational specialty was listed as a track vehicle mechanic and that he served in that position for two years and six months.  

The service treatment records show treatment for viral hepatitis, but do not do not refer to treatment for hepatitis C.  A July 1977 objective enlistment examination report noted that the Veteran reported that he used cannabis twenty times two months earlier in May 1977.  A June 1979 treatment entry reflects that he was seen the previous day for possible hepatitis.  He complained of dark urine, but reported that he felt fine with no distaste for cigarettes or abnormal bowel movements.  The examiner indicated that the Veteran's sclera was jaundiced and that there was no hepatomegaly or tenderness.  The impression was rule out hepatitis.  

A June 1979 hospital report states that the Veteran had a one-week history of dark urine and a one to two day history of yellow eyes.  It was noted that he denied that he had anorexia, malaise, nausea, abdominal pain, fever, or a sore throat.  The Veteran indicated that he had been exposed to hepatitis recently.  He denied prior exposures as well as any needle use.  The final diagnosis was viral hepatitis, with the hepatitis antigen pending.  The examiner indicated that the Veteran had no history of drug abuse within the previous eight months.  A June 1979 clinical record cover sheet shows a diagnosis of viral hepatitis, not otherwise specified.  It was reported that there was no history of drug abuse within the previous eight months.  

A September 1981 upper gastrointestinal examination report, apparently for Army Reserve purposes, shows that the Veteran complained of epigastric discomfort for three months.  The examiner reported that examination of his esophagus, stomach, and duodenum with oral barium demonstrated essentially normal findings.  It was noted that the visualized proximal jejunum appeared unremarkable.  

Post-service private and VA treatment records show treatment for hepatitis C, as well as for cirrhosis of the liver and for esophageal varices.  

A May 1996 statement from C. Carrol, M.D., notes that the Veteran had a history of abnormal liver enzymes and that he was antibody positive for the hepatitis C virus.  Dr. Carrol indicated that the Veteran reported that he had abnormal liver enzymes in 1980 when he was in the service in Germany.  It was noted that, at that time, the Veteran and many others suffered from a bout of jaundice.  Dr. Carrol reported that the Veteran's exposure included a proximity to servicemen using intravenous drugs while stationed in Germany.  Dr. Carrol remarked that the Veteran was currently asymptomatic.  Dr. Carrol noted that recent liver enzymes showed a surface antibody for hepatitis B, as well as hepatitis C.  Dr. Carrol indicated that the Veteran had quit using alcohol, but that he did drink heavily at one time.  

A July 2008 statement from W. R. Kuehnling, M.D., reflects that there was nothing in the Veteran's medical records indicating that he did not contact hepatitis C in the military.  

A July 2008 statement from R. Luther, M.D., indicates that he had treated the Veteran for various upper gastrointestinal problems.  Dr. Luther reported that he had blood tests drawn on the Veteran and that he had performed upper endoscopies as well.  Dr. Luther noted that he was not sure how or when the Veteran contacted hepatitis C.  Dr. Luther commented that it was possible that the Veteran could have acquired hepatitis C during his military service.  

A July 2009 statement from Dr. Kuehnling indicates that it was possible that the Veteran contracted his hepatitis C from sharing razors in the military.  

An August 2009 statement from Dr. Luther indicates that the Veteran suffered from hepatitis C and cirrhosis of the liver with a variceal bleed.  Dr. Luther reported that the Veteran was also on the transplant list at a private facility.  Dr. Luther noted that he had been asked by the Veteran whether hepatitis C could have been transferred if he shared his razor with another person.  Dr. Luther remarked that of course such a situation was possible.  Dr. Luther explained that hepatitis C was transferred by body fluids and blood products.  

An October 2009 lay statement from a former soldier who served with the Veteran reported that he and the Veteran shared razors blades like many of their fellow soldiers.  He reported that he borrowed and used razors from the Veteran and vice versa.  The former soldier stated that he remembered the Veteran getting into an altercation with a fellow soldier and that there was quite a bit of blood on both of them.  

A September 2011 VHA opinion was provided by an infectious disease physician.  The physician indicated that by examining the Veteran's medical record, she could not discount that he may have had hepatitis C since 1979.  The physician reported that a cDNA clone from the hepatitis C virus genome was first isolated in 1989 and that reliable tests to screen for the virus were not available until 1992.  It was noted that the Veteran was diagnosed with hepatitis C in 1996 by testing.  The physician indicated that it was clearly documented that the Veteran had an episode of hepatitis in 1979 while in the service from November 1977 to December 1980.  The physician related that the Veteran had an episode of increased liver transaminases to 1,290, TB to 5.7, and dark urine in July 1979.  The physician stated that testing, at that time, revealed hepatitis, but that it was not hepatitis A nor hepatitis B, and that it was more than likely that the Veteran was infected with hepatitis non-A, non-B, during that time.  The physician commented that it was likely that the Veteran acquired hepatitis C in the military. 

The physician reported that the Veteran apparently had risk factors for the hepatitis C infection including sharing razors.  The physician indicated that it was unclear whether any of those soldiers had active hepatitis C then, but there were reports in the record of injection drug use among soldiers stationed within the Veteran's unit.  It was noted that there was also a statement from one of the soldiers in the Veteran's unit that he shared razors with the Veteran.  The physician related that another risk factor for hepatitis C might have been acquisition at the time of immunization.  It was reported that other healthcare invasive procedures, such as injections, had been implicated in possible hepatitis C virus exposure.  The physician indicated that although there had been no case reports, transmission via that route was biologically possible.  

The physician remarked that it was more likely that the Veteran acquired his hepatitis C virus through injection drug use than by exposure through razors or jet gun immunization.  The physician indicated that there was documentation in the Veteran's military record that at the time of his episode of hepatitis, there was no injection drug use in the preceding eight months.  The physician noted that the risk of acquiring the hepatitis C virus was high among injection drug users and that it was reported that the Veteran injected in the 1970s.  It was noted that a large study of injection drug users showed a seroprevalance of 64.7 percent among those who injected drugs for one year or less.  The physician reported that the hepatitis C virus was also associated with intranasal cocaine use, presumably when using shared straws and that nosocomial transmission of the hepatitis C virus was estimated to be approximately 5 percent.  

The physician indicated that the Veteran's life expectancy had been affected by hepatitis C and that it might affect his activities of daily living over the long term.  It was noted that approximately 75 to 85 percent of people who became infected with the hepatitis C virus would develop a chronic infection.  The physician reported that studies with ten to twenty years of follow-up suggested that cirrhosis occurred in up to 50 percent of chronically infected patients.  It was noted that in patients who drank heavily, alcohol use appeared to decrease the efficacy of Interferon therapy for the hepatitis C virus and that patients with alcohol and hepatitis C virus-induced liver injury had a greater risk of hepatocellular carcinoma.  The physician remarked that patients with a high body mass index and hepatic steatosis were also at increased risk for the development of fibrosis.  

The examiner commented that the Veteran's cirrhosis and complications of cirrhosis (increased portal pressure leading to esophageal varices) were a direct result of infection with hepatitis C.  

The Board observes that the Veteran's service treatment records show that he was treated for viral hepatitis in June 1979.  The Board also notes that a VHA physician, after a review of the Veteran's claims file, specifically indicated that it was likely that the Veteran acquired hepatitis C in the military.  The Board observes that the VHA physician also reported that it was more likely that the Veteran acquired his hepatitis C through injection drug use than by exposure to razors or jet gun immunization.  The Board observes, however, that the VHA physician also indicated that there was documentation in the Veteran's military record that at the time of his episode of hepatitis, there was no injection drug use in the preceding eight months.  The Board notes that there is no specific evidence in the Veteran's service treatment records that he used intravenous drugs.  There is only one reference to cannabis use at the time of the July 1977 objective enlistment examination.  In fact, the Veteran's service treatment records contain notations that there was no history of drug abuse within the previous eight months at the time of his hospitalization for viral hepatitis in June 1979.  The Veteran also specifically denied needle use at that time.  The Board further observes that the Veteran maintains that he has never used intravenous drugs and that his statements in this regard seem credible in light of the medical evidence of record.  

Additionally, the Board notes that in a June 2008 statement, Dr. Kuehnling reported that there was nothing in the Veteran's military records indicating that he did not contact hepatitis C in the military.  Further, in a July 2008 statement, Dr. Luther commented that it was possible that the Veteran could have acquired hepatitis C during his military service.  The Board also observes that in July 2009 statements, respectively, Dr. Kuehnling and Dr. Luther both indicate that it was possible that the Veteran contracted his hepatitis C from sharing razors in the military.  The Board notes that the statements from Dr. Kuehnling and Dr. Luther are speculative because they use terms such as "could" and "possible".  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board notes, however, that there are essentially no negative opinions of record addressing the etiology of the Veteran's hepatitis C.  

After considering all the evidence, to specifically include the opinion from the VHA physician that the Veteran acquired hepatitis C in the military, the Board finds that the Veteran has current hepatitis C that had its onset during service.  Hepatitis C was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  

II.  Cirrhosis of the Liver and Esophageal Varices

As discussed above, the Board has granted service connection for hepatitis C.  He contends that he has cirrhosis of the liver and esophageal varices that are related to service, or, more specifically, that are related to his now service-connected hepatitis C.  

A September 2001 VHA opinion indicates that the Veteran's medical record (i.e., his claims file) was reviewed.  The physician specifically commented that the Veteran's cirrhosis and complications of cirrhosis (increased portal pressure leading to esophageal varices) were a direct result of infection with hepatitis C.  The Board notes that there is no contradictory evidence of record.  The Board finds the VHA physician's opinion to be very probative in this matter.  

Based on the totality of the evidence, the Board finds that the Veteran's current cirrhosis of the liver and esophageal varices is due to his service-connected hepatitis C.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The Board finds that the Veteran's current cirrhosis of the liver and esophageal varices are proximately due to or the result of his service-connected hepatitis C.  Accordingly, secondary service connection for cirrhosis of the liver and for esophageal varices is warranted.  As the Board has granted secondary service connection it need not address direct service connection in this matter.  


ORDER

Service connection for hepatitis C is granted.  

Secondary service connection for cirrhosis of the liver is granted.  

Secondary service connection for esophageal varices is granted.  

REMAND

The remaining issue on appeal is entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected hepatitis C.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board has now granted service connection for hepatitis C, cirrhosis of the liver, and for esophageal varices.  The Veteran is also service-connected for a right ankle disability.  He contends that he has a psychiatric disorder that is related to service, or, more specifically, that is related to his now service-connected hepatitis C.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any psychiatric disorders.  

Post-service private treatment records show treatment for variously diagnosed psychiatric problems such as anxiety and depression.  The Veteran was also treated for his now service-connected hepatitis C, cirrhosis of the liver and esophageal varices on numerous occasions.  

For example, a July 2007 VA treatment report notes that the Veteran was seen for an initial consultation regarding depression related to Interferon treatment for hepatitis C.  The diagnosis was depression due to a medical condition, hepatitis C.  

An August 2007 VA treatment report indicates the Veteran was seen for follow-up for irritability related to hepatitis C treatment.  The diagnosis was depression due to a medical condition, hepatitis C.  

The Board observes that there is no indication that the VA examiner, who provided diagnoses pursuant to the July 2007 and August 2007 treatment reports (noted above), reviewed the Veteran's claims file in providing her opinions that the Veteran's depression was related to his service-connected hepatitis C.  

A September 2007 VA treatment report noted that the Veteran was seen for follow-up of his depression.  The diagnosis was major depressive disorder, single episode, moderate.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a psychiatric disorder, to include as secondary to service-connected hepatitis C.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems since January 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since January 2010 should be obtained.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature of his claimed psychiatric disorder and for an opinion as to whether the disorder is related to service or to a service-connected disability.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current psychiatric disorders.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  The examiner should then opine as to whether the Veteran's service-connected hepatitis C caused or aggravated any diagnosed psychiatric disorders, and if so, the extent to which they are aggravated.  All findings and conclusions must be set forth in a legible report.

3.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


